Citation Nr: 1452913	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  11-03 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Entitlement to service connection for a low back disorder, to include degenerative disc disease (DDD) at L5-S1, with small disk herniation and intermittent lumbosacral strain.

2. Entitlement to an increased initial rating in excess of 10 percent for right wrist strain.

3. Entitlement to an increased initial rating in excess of 10 percent for right knee chondromalacia patella, with medial meniscus tear.

4. Entitlement to a total disability evaluation on the basis of individual unemployability due to service-connected disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.L Puchnick, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 2002 to March 2003 and from August 2004 to August 2005.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which denied the Veteran's claim for entitlement to service connection for DDD at L5-S1, with small disk herniation and intermittent lumbosacral strain.  Said rating decision also granted service connection and assigned noncompensable disability evaluations for right wrist strain and right knee chondromalacia patella, with medial meniscus tear.  

A Decision Review Officer (DRO) decision dated in December 2010 assigned the current 10 percent ratings for the Veteran's service-connected right wrist strain and right knee chondromalacia patella, with medial meniscus tear.  Finally, a deferred rating decision issued by the RO in February 2012 determined that a claim for TDIU was inferred, due to the Veteran's statement in her notice of disagreement (NOD) received in November 2010 that she was unable to work due to her back, knee, and wrist conditions.  The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims found that a claim for a TDIU due to service-connected disabilities was part and parcel of an increased-rating claim when such claim was raised by the record.  

A videoconference hearing was held before the undersigned Veterans Law Judge in September 2014.  A transcript of said hearing has been associated with the record.  At the hearing, the Veteran waived initial RO consideration of the new evidence submitted in conjunction with that hearing.  38 C.F.R. § 20.1304(c) (2014).  The Board has reviewed the Veteran's paper claims file as well as the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

I. Entitlement to Service Connection for a Low Back Disorder, to Include DDD at L5-S1, with Small Disk Herniation and Intermittent Lumbosacral Strain

Review of the evidence of record reveals numerous diagnoses related to the Veteran's claim.  Service treatment records (STRs) include an X-ray examination of the spine dated May 2, 2005, which included an impression of congenital complete sacralization of the L5 vertebral segment with hypoplasia of the 12th ribs and lumbar spine straightening.  Three days later, the Veteran complained of three episodes of recent low back pain where she experienced total numbness throughout the lumbar and thoracic spines, with leg weakness (resolved), with underlying pain lower lumbar-S1.  Review of the magnetic resonance imaging (MRI) with the radiologist determined no acute herniated nucleus pulposus (HNP) as no signal consistent with annulus tear or other, has extrusion L5-S1 disk that is HNP but this would be old and there was no hint of nerve or cord compression.  

Post-service records include a statement dated June 6, 2006, from J.M.S., R.P.A.-C, reporting that the Veteran was partially incapacitated since that same date, was being treated for sacroilitis, and was unable to do sit-ups or heavy work.  On that date, he assessed low back and leg pain, DDD, herniated disk, and sacroilitis.  Diagnoses of low back pain, sacroilitis, and L5-S1 disk extrusion were listed by private physician L.M.L, D.O., Ph.D., on June 8, 2006.  On September 6, 2006, the same physician stated that the Veteran was being treated for sacroilitis and chronic low back pain.  An MRI of the lumbar spine conducted by private physician J.K., M.D., dated December 15, 2006, listed an impression of disk bulge with midline herniation, L5-S1, measuring 5.0 cm.  

Following VA examination in January 2010, the Veteran was diagnosed with intermittent lumbosacral strain and degenerative disk in L5-S1 with a small disk herniation.  X-ray examination of the lumbosacral spine was normal.  The examining physician opined that she could not resolve the question of whether the Veteran's low back disorder was related to or a progression of the back disorder treated during service without resort to mere speculation.  VA lumbar MRI dated May 27, 2010, revealed:  (1) transitional autonomy at lumbosacral junction; (2) bulge with small to moderate central disk extrusion of L5-S1; and (3) minimal degenerative changes in the remainder of the lumbar spine with slight annular bulging at L4-L5.  

On June 24, 2010, Innovative Physical Therapy Solutions, P.C., assessed low back "seems to be sacroilitis" compounded by fibromyalgia.  Following VA physical medicine rehabilitation consultation on September 13, 2010, the Veteran was assessed with a history of fibromyalgia and chronic back pain likely due to myofascial pain, possible facet and S1 radiculopathy.  Three days later, following VA outpatient spine/extremity evaluation, the assessment was signs and symptoms consistent with DDD of the lumbar spine.  

VA rheumatology consultation on November 11, 2010, included an impression of severe fibromyalgia.  Following evaluation by private physician Michael D. Hinman, R.P.A.-C, on November 15, 2010, the Veteran was assessed with low back pain/lumbago.  A VA physical medicine rehabilitation note dated December 1, 2010, listed an impression of history of fibromyalgia and chronic back pain likely due to myofascial pain, possible facet and S1 arthropathy.  Electromyograph (EMG) study of the lumbar paraspinals and right lower extremity during VA neurological evaluation on December 9, 2010, indicated a normal study, with no evidence of an acute motor radiculopathy at levels L4-L5-S1.  

VA evaluation on January 31, 2011, diagnosed chronic low back pain.  VA MRI of the lumbar spine dated March 10, 2011, revealed a transitional vertebra at the lumbosacral junction, the last intervertebral disk being considered L5-S1, the last vertebral body being considered L5.  At the L4-L5 level there was small to moderate-sized central profusion type of disk herniation, minimal facet degenerative change, and very minimal bilateral foraminal narrowing.  

During her September 2014 videoconference hearing before the undersigned, the Veteran submitted private medical records from Pain Solutions of Northern New York, dated July 23, 2013, to August 27, 2014.  Said records included diagnoses of lumbar radiculitis, myofascial pain syndrome, lumbar spondylosis without myelopathy, displacement of lumbar intervertebral disk without myelopathy, and degeneration, lumbar/lumbosacral intervertebral disk.  

The Board finds that a current VA examination is necessary in order to reconcile the multiple diagnoses added to the record since the Veteran's January 2010 VA examination of the spine, in order to determine whether any of the Veteran's current low back disorders had their onset in service or are otherwise related to service.  

Moreover, the most recent VA treatment record is dated August 2011 from the Syracuse, New York, VA Medical Center (VAMC).  On remand, updated VA treatment records should be obtained and associated with the Veteran's file.  

II. Increased Initial Rating in Excess of 10 Percent for Right Wrist Strain

III. Increased Initial Rating in Excess of 10 percent for Right Knee Chondromalacia Patella, with Medial Meniscus Tear

With respect to the Veteran's claims for entitlement to an increased initial rating in excess of 10 percent for right wrist strain and an increased initial rating in excess of 10 percent for right knee chondromalacia patella, with medial meniscus tear, she contended during her September 2014 videoconference hearing before the undersigned that her wrist disability had worsened since her last VA examination (in May 2011).  (Hearing Transcript, page 17).  With respect to her right-knee disability, the Veteran testified that since her last VA examination (also in May 2011), she had been given a knee brace, the knee had deteriorated, and her right knee pain radiated to her right leg.  (Hearing Transcript, page 14).  The Veteran also testified that she had received a "full physical workup" from the Social Security Administration. (SSA) (Hearing Transcript, page 23).  Review of the evidence of record shows that the Veteran was awarded SSA benefits beginning January 13, 2011, for anxiety-related disorder-but not for knee or wrist disabilities.  The evidence also includes internal medicine and psychiatric contract examinations obtained by the SSA from Industrial Medicine Associates, P.C., of Watertown, New York, on August 6, 2011.  There is no indication the Veteran was afforded an SSA orthopedic contract examination.  

In view of the foregoing, given that the Veteran's last VA orthopedic examination was in May 2011, the Board concludes that the Veteran's increased-rating claims must be remanded for the Veteran to be scheduled for an updated VA examination to determine the current severity of her service-connected right knee and right wrist disabilities.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); 38 C.F.R. § 3.327(a) (2014) (duty to provide a thorough and contemporaneous examination is triggered when the "evidence indicates there has been a material change in a disability or that the current rating may be incorrect").

IV. TDIU

Finally, the Veteran's claim for TDIU is inextricably intertwined with her pending claim for service connection and the pending increased initial rating claims.  See Parker v. Brown, 7 Vet. App. 116, 118 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  The Board finds that, because adjudication of the Veteran's claims of entitlement to service connection and for increased initial ratings will potentially affect her TDIU claim, adjudication of the Veteran's TDIU claim is deferred until the aforementioned claims have been decided.  

Accordingly, the case is REMANDED for the following action:

1. The RO should any VA treatment records dated from  August 2011 (the date of the most recent VA records) to the present.    

2. The RO should contact the Veteran and request that she identify any private medical treatment since August 2014 (the date of the most recent private treatment records).  The RO should then obtain the identified records.  All records obtained must be associated with the claims file.  

3. Afford the Veteran an appropriate VA examination by a physician to determine the nature and etiology of her current low-back disorder.  The examiner is asked to reconcile the multiple diagnoses of record and opine as to whether it is at least as likely as not  (i.e., probability of 50 percent or greater) that the Veteran's low back disorder had its onset during service or is otherwise related to service.  

The examiner is directed to specifically consider the following:  (a) STRs dated May 2, 2005, and May 5, 2005; (b) private treatment records from L.M.L., D.O., Ph.D., dated June 8, 2006, and September 8, 2006; (c) a  VA lumbar MRI dated May 27, 2010; (d) private treatment records from Innovative Physical Therapy Solutions, P.C., dated June 24, 2010; (e) a VA physical rehabilitation consultation on September 13, 2010; (f) a VA rheumatology consultation on November 11, 2010; (g) a VA physical medicine consultation on December 1, 2010; (h) a VA EMG study on December 9, 2010; (i) a VA MRI of the lumbar spine dated March 10, 2011, and (j) private treatment records from Pain Solutions of Northern New York, dated July 23, 2013, to August 27, 2014.  

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.

4. Schedule the Veteran for VA examinations of the right wrist and right knee in order to assess the current severity of the Veteran's right wrist strain and right knee chondromalacia patella, with medial meniscus tear.  

The record must be made available to and reviewed by the examiner.  

5. After all indicated development has been completed, the AOJ should review the case again based on the additional evidence and readjudicate all claims remaining on appeal, including the claim for TDIU.  If the criteria for TDIU pursuant to 38 C.F.R. § 4.16(a) are not met, then the issue of TDIU should be referred to the Director of the Compensation and Pension Service for TDIU adjudication on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b).  If any benefit sought is not granted, the AOJ should furnish the Veteran and his representative with a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
K.J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



